 




EXHIBIT 10.49

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (the “Agreement”) is made this 14th day of November,
2016 (the “Effective Date”) by and between SOCIAL REALITY, INC., a Delaware
corporation (the “Company”), with its principal place of business located at 456
Seaton Street, Los Angeles, CA  90013 and kathy ireland Worldwide LLC (the
“Advisor”), with its principal offices located care of PO Box 1410, Rancho
Mirage, CA 92270.

R E C I T A L S

WHEREAS, the Company desires to retain the Advisor to provide certain advisory
services as hereinafter set forth.

WHEREAS, the Advisor desires to provide certain advisory and consulting services
to the Company in accordance with the terms and conditions contained
hereinafter.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.

Advisory Services.  During the Term of this Agreement, the Advisor is hereby
retained by the Company on a non-exclusive basis to provide strategic advisory
services (the “Services”) to the Company to be mutually agreed to from time to
time which are anticipated to include: (i) if the Company forms an Advisory
Committee of independent, third party brand, marketing and/or consumer product
C-level executives, to serve on such committee on terms no less favorable than
the highest compensated person on such committee, (ii)  as an advisor, hold the
non-executive designation of Chief Branding Advisor, and (iii) provide
reasonable input to the Company on various aspects of corporate branding, and
(iv) use good faith efforts to introduce the Company to potential business
customers.  The services provided by Advisor and her availability will, in all
respects, be subject to the “Standard Terms and Conditions” set forth on Exhibit
“A” attached hereto and incorporated herein by this reference and, in the event
of any conflict between this Agreement and Exhibit “A”, Exhibit “A” shall
control.  For the avoidance of doubt, any reference to Advisor or its affiliates
by the Company or its affiliates, or any use of Advisor’s or its affiliates’
brand, name, use or likeness shall be subject to the prior written approval of
Advisor (which may be withheld in its sole discretion) and further subject to
the terms and conditions of Exhibit “A”.  If Company requests the Advisor to
travel in connection with the rendering of any Services, Advisor shall be
entitled to approve each such request (which approval may be withheld in the
Advisor’s sole discretion), and any arrangements for such travel will be
pursuant to the terms and conditions of Exhibit “A”.  

2.

Term; Termination.  The Term of this Agreement shall commence on the Effective
Date as set forth above and end on December 31, 2018, (the “Expiration Date”).
 Either party may terminate this Agreement in the event that the other party
breaches or fails to perform any of its material obligations under this
Agreement, or otherwise defaults in any of its material obligations under this
Agreement, and such failure or default continues uncured for a period of thirty
(30) days following written notice from the non-defaulting party (or if such











--------------------------------------------------------------------------------

 




breach, failure or default is not reasonably capable of cure without cost or
liability to the non breaching party, then termination shall be effective
immediately upon delivery of notice).  The parties acknowledge and agree that
each term and provision on Exhibit “A” is a material obligation of the Company
under this Agreement.

3.

Compensation; Investment Intent.

(a)

As full and complete compensation for the Services, on January 2, 2017, unless
 Advisor has been convicted or pleaded no contest to a felony and, as a direct
and proximate cause thereof, the rendering of services by Advisor on such date
is impossible (the “Share Condition”), the Company shall issue the Advisor one
hundred thousand (100,000) shares of the Company’s Class A common stock (the
“Compensation Shares”), which such Compensation Shares shall be fully paid and
non-assessable upon issuance thereof.  Notwithstanding any early termination of
this Agreement pursuant to Section 2 hereof, the Compensation Shares shall be
deemed earned upon the (i) execution of this Agreement by all parties and (ii)
satisfaction of the Share Condition.  If Advisor and the Company are required to
report the issuance of the Compensation Shares to any third party governmental
or regulatory authority, the parties shall consult and mutually agree upon a
consistent reporting position.

(b)

The Compensation Shares are “restricted securities” as that term is defined in
the Securities Act of 1933, as amended (the “Securities Act”).  The Advisor has
such knowledge and experience in financial, investment and business matters that
it is capable of evaluating the merits and risks of the investment in the
Compensation Shares and represents that it (i) has adequate means of providing
for its current financial needs and possible personal contingencies, and has no
need for liquidity of investment in the Company; (ii) can afford (a) to hold
unregistered securities for an indefinite period of time and (b) sustain a
complete loss of the entire amount of such securities; and (iii) has not made an
overall commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become excessive.
 The Compensation Shares are being acquired by the Advisor solely for its
account for personal investment and not with a view to, or for resale in
connection with, any distribution.  The Advisor does not intend to dispose of
all or any part of the Compensation Shares except in compliance with the
provisions of the Securities Act and applicable state securities laws and
understands that the Compensation Shares are being issued pursuant to a specific
exemption under the provisions of the Securities Act, which exemption depends,
among other things, upon the compliance with the provisions of the Securities
Act.

(c)

The Company may insert the following or similar legend on the face of the
certificate representing the Compensation Shares, if required in compliance with
the Securities Act or state securities laws:

“These securities have not been registered under the Securities Act of 1933, as
amended (“Securities Act”), or any state securities laws and may not be sold or
otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the Social
Reality, Inc. that an exemption from registration under the act and any
applicable state securities laws is available.”











--------------------------------------------------------------------------------

 




(d)

Advisor shall be permitted to transfer the Compensation Shares to the
individuals and entities identified on Exhibit “B” attached hereto in the
percentages set forth therein.  At the request of Consultant, Company shall
issue and deliver new certificates respecting the ownership of the Compensation
Shares as set forth on Exhibit “B”.

4.

Social Media Management.  During the Term and any extension(s) thereof, Company
shall dedicate not less than two (2) of its employees on a full-time basis to
manage and implement the various social media and marketing efforts and
initiatives contemplated in connection with the Advisor’s performance of
Services hereunder (each a “Company Contact”).  All activities of the Company
Contacts shall be subject to the advanced review and approval of Advisor.
 Advisor shall also have right of prior approval over each individual Company
intends to allocate to the roles provided in this Section 3, and Company shall
remove and replace any Company Contact upon the request of the Advisor (provided
further that any such replacement also to be subject to the Advisor’s approval).
 The services rendered by Company Contacts will be in mutual cooperation with
the Advisor to achieve the objectives of this Agreement. The Advisor
acknowledges that the Company Contacts will coordinate with specific departments
inside Company to carry out the business under this Agreement.

5.

Expenses.  The Advisor shall be reimbursed for all out of pocket costs and
expenses incurred by it in the performance of the Services hereunder subject to
preapproval by the Company.  Should the Advisor be requested to travel on the
Company's behalf, the Company shall pay all expenses in accordance with Exhibit
“A”.  In addition to the foregoing, the Company shall pay all reasonable fees
and expenses incurred by Advisor’s legal, tax and accounting advisors in
connection with the negotiation and execution of this Agreement up to an
aggregate amount of $10,000.

6.

Return of Documents.  On termination of this Agreement or at any time upon the
request of Company in writing, Advisor shall return to Company all documents,
including all copies thereof, and all other property relating to the business of
Company and/or its subsidiaries, including without limitation, the Confidential
Information (as hereinafter defined), in its possession or control.

7.

Amendment or Assignment.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge or change is sought.  This Agreement is not
assignable by the Advisor without the prior written consent of the Company,
which such consent may not be forthcoming; provided, that for the avoidance of
doubt, assignment by Advisor of one or more advisory services to its employees
or affiliates shall not constitute a violation of this Agreement.

8.

Confidentiality.

(a)

In connection with the performance of the Services contemplated by this
Agreement, the Advisor and its affiliates may gain access to Confidential
Information (as hereinafter defined) of the Company.  Confidential Information
includes information communicated orally, in writing, by electronic or magnetic
media, by visual observation, or by other means, and may be marked confidential
or proprietary, or bear a marking of like import, or











--------------------------------------------------------------------------------

 




which the Company states to be confidential or proprietary, or which would
logically be considered confidential or proprietary under circumstances of its
disclosure known to Advisor. No rights or licenses to trademarks, inventions,
copyrights, patents or any other intellectual property rights are implied or
granted under this Agreement or by the conveying of Confidential Information to
Advisor.

(b)

The Advisor acknowledges and understands that: (i) Confidential Information
provides the Company with a competitive advantage (or that could be used to the
disadvantage of the Company by a competitor); (ii) the Company has a continuing
interest in maintaining the confidentiality of Confidential Information; and
(iii) the Company has a compelling business interest in preventing unfair
competition stemming from the use or disclosure of Confidential Information.

(c)

For purposes hereof, “Confidential Information” includes, but is not limited to,
information pertaining to business plans, joint venture agreements, licensing
agreements, financial information, contracts, customers, products, trade
secrets, specifications, designs, plans, drawings, software, data, prototypes,
processes, methods, research, development or other information relating to the
business activities and operations of the Company.

(d)

The Advisor agrees, and shall use reasonable efforts, to cause its controlled
affiliates to agree, to keep Confidential Information confidential and, except
as authorized by the Company, Advisor shall not, directly or indirectly, use
Confidential Information for any reason except in a manner Advisor believes
reasonable or appropriate to perform the Services under this Agreement.  The
Advisor acknowledges that such Confidential Information could be deemed to be
material non-public information that is not generally available to the public.
 The Advisor further acknowledges its understanding that federal securities laws
strictly prohibit any individual or entity who obtains inside information, and
has a duty not to disclose it such as the Advisor, from using the information in
connection with the purchase or sale of securities, and Company shall advise
Advisor whether information disclosed to it constitutes material, nonpublic
information.

(e)

The restrictions in subsection (d) of this Section shall not apply to any
Confidential Information that: (i) is or becomes available to the public through
no breach of this Agreement by Advisor; (ii) was previously known by Advisor or
its affiliates; (iii) is received from a third party free to disclose such
information without restriction; (iv) is independently developed by Advisor or
its affiliates  without the use of the Confidential Information; (v) is approved
for release by written authorization of the Company or its affiliates; (vi) is
required by law or regulation to be disclosed, but only to the extent and for
the purposes of such required disclosure; or (vii) is disclosed in response to
an order or request of a governmental agency, provided that Advisor notifies the
Company of the order or request ten (10) days prior to disclosure and permits
the Company to seek an appropriate protective order.

9.

Indemnity; Insurance.

(a)

Indemnity:  The Company shall indemnify, defend, and hold Advisor and its
affiliates harmless, at Company’s own expense, from and against any and all
losses, liability, obligations, damages, third-party claims, demands, causes of
action, costs and expenses of











--------------------------------------------------------------------------------

 




whatever form or nature (each a “Claim” and collectively, “Claims”), including
reasonable outside attorney’s fees and other costs of legal defense, arising out
of or related to: (i) the Advisor’s rendering of Services under this Agreement;
(ii) an actual or alleged breach of any of the representations, warranties or
covenants of this Agreement by the Company; (iii) Company’s negligence, willful
misconduct, or willful misrepresentation; or (iv) any other act or omission by
or attributable to Company in connection with this Agreement except to extent
such indemnity is prohibited by law.  Company shall give prompt written notice
to the Advisor of any proposed settlement of any Claim. Company may not, without
the Advisor’s prior written consent, which the Advisor shall not unreasonably
withhold, condition or delay, settle or compromise any claim or consent to the
entry of any judgment regarding which indemnification is being sought hereunder
unless such settlement, compromise or consent: (X) includes an unconditional
release of the Advisor from all liability arising out of such claim; (Y) does
not contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Advisor; and (Z) does not contain any equitable order, judgment or
term (other than the fact of payment or the amount of such payment) that in any
manner affects, restrains or interferes with the business of the Advisor.
Provided, however, that the indemnity agreement contained in this Section 9(a)
shall not apply to any such losses, claims, related expenses, damages or
liabilities arising out of gross negligence, willful misconduct or fraud of the
Advisor, or a material breach of the Advisor’s representations and warranties
hereunder.

(b)

Exculpation:  Notwithstanding anything to the contrary herein, the Advisor
shall, to the greatest extent permitted by law at the time this clause is
construed, be exculpated from any liability whatsoever for any alleged abuse of
discretion, tort, breach of fiduciary duty and/or breach of trust caused by any
act or omission in connection with this Agreement.  As a consequence, the
Advisor shall under no circumstances ever be held personally liable to any other
person, firm or corporation for any damages directly or indirectly arising out
of any act or omission committed in connection with this Agreement.  This
exculpation shall not, however, protect the Advisor from any liability for a
breach of trust committed intentionally or in bad faith.  Even if this Section
9(b) shall not protect the Advisor due to the foregoing sentence, in no event
shall the Advisor ever be liable for any punitive or exemplary damages for any
act or omission committed in connection with this Agreement hereunder regardless
of whether such act or omission constituted an act committed intentionally or in
bad faith.

(c)

Insurance: The Company has procured, and shall continue to maintain, policies of
director and officer insurance that provides to the same coverage to Advisor and
its affiliates as is provided to any officer and director of the Company which
policies shall provide, at a minimum, the coverage set forth on Exhibit “C”
attached hereto and incorporated herein by this reference.

10.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.











--------------------------------------------------------------------------------

 




11.

Notices. All notices, demands or other communications given hereunder shall be
in writing and shall be deemed to have been duly given on the day when delivered
in person or transmitted by confirmed facsimile transmission or on the third
(3rd) calendar day after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the addresses hereinabove
first mentioned or to such other address as any party hereto shall designate to
the other for such purpose in the manner herein set forth.

12.

Entire Agreement.  This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
 All prior agreements, whether written or oral, are merged herein and shall be
of no force or effect.

13.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.

14.

Severability.  The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Agreement
affect the balance of such provision.  In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.

15.

Governing Law. This Agreement shall become valid when executed and accepted by
Company. This Agreement shall be construed in accordance with the laws of the
State of California, without an application of the principles of conflicts of
laws.  Anything in this Agreement to the contrary notwithstanding, the Advisor
shall conduct the Advisor's business in a lawful manner and faithfully comply
with applicable laws or regulations of the state, city or other political
subdivision in which the Advisor is located.

16.

Enforcement.  Any suit, action or proceeding with respect to this Agreement
shall be brought in the state or federal courts located in Los Angeles County in
the State of California.  The parties hereto hereby accept the exclusive
jurisdiction and venue of those courts for the purpose of any such suit, action
or proceeding.  The parties hereto hereby irrevocably waive, to the fullest
extent permitted by law, any objection that any of them may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof brought in Los Angeles County, California, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in Los
Angeles County, California has been brought in an inconvenient form.

17.

Binding Nature, No Third Party Beneficiary.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns.  











--------------------------------------------------------------------------------

 




18.

Counterparts.  This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures.
 All executed counterparts shall constitute one agreement, notwithstanding that
all signatories are not signatories to the original or the same counterpart.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY

 

 

 

SOCIAL REALITY, INC.

 

 

 

 

By:

/s/ Christopher Miglino

 

 

Christopher Miglino, Chief Executive Officer

 

 

 

 

kathy ireland Worldwide LLC

 

 

 

 

By:

/s/ Kathy Ireland

 

 

Kathy Ireland, Chief Executive Officer












